Citation Nr: 0817943
Decision Date: 05/15/08	Archive Date: 06/26/08

DOCKET NO.  02-08 889A	)	DATE MAY 15 2008
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Entitlement to service connection for bronchial asthma and lymphadenopathy of the lung.

Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1979 to August 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  

When the case was last before the Board in January 2006, it was remanded for additional development.

The issue of entitlement to TDIU is again REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  The evidence of record indicates that the veteran clearly and unmistakably had childhood asthma.

2.  The veterans asthma did not increase in severity during service or as a result of service, and there is no evidence of lymphadenopathy of the lung during service.  


CONCLUSION OF LAW

Bronchial asthma and lymphadenopathy of the lung were not incurred or aggravated during active service.  38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VAs duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit any other evidence he has in his possession that may be relevant to the claim.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veterans service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Sanders, 487 F.3d 881.

In this case, in a January 2001 letter, issued prior to the decision on appeal, and in letters dated in January 2002, March 2005 and February 2006, the RO and/or the Appeals Management Center provided notice to the veteran regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the veteran, what information and evidence will be obtained by VA, and the need for the veteran to advise VA of or submit any further evidence he has in his possession that pertains to the claim.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the veteran.  Specifically, the information and evidence that have been associated with the claims file includes the veterans service treatment records and post-service medical records and examination reports.  

As discussed above, the VCAA provisions have been considered and complied with.  The veteran was notified and aware of the evidence needed to substantiate his claim for service connection, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided and there has been a complete review of all the evidence without prejudice to the veteran.  Moreover, as the Board concludes below that the preponderance of the evidence is against the claim, any question as to an appropriate disability rating or effective date to be assigned is rendered moot.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the veteran.  See Sanders, 487 F.3d 881.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Factual Background

The October 1978 Report Of Medical History For Induction reflects that the veteran reported a history of "shortness of breath only with severe exercise; no heart or lung disease."  The October 1978 Report Of Medical Examination For Induction reflects that the veteran's lungs and chest were assessed as normal, and he was deemed physically fit for induction into the Regular Army.

A December 1979 entry in the service medical records reflects that the veteran presented with complaints of difficulty breathing by nose or mouth, and he sometimes felt pain in the sides of his chest.  He related that he had experienced the symptoms for three months, he had a childhood history of asthma, and that his symptoms were the same as those he experienced as a child.  He also reported shortness of breath with a lot of moving around and running.  Physical examination revealed the veteran's lungs to be clear with deep breaths.  There were no wheezes, rales, rhonchi, cough, or upper respiratory symptoms noted.  The assessment was shortness of breath of questionable etiology.

Five days later, he again presented with complaints of headaches, dizziness, blackouts, and increased blood pressure.  The symptoms were worse early in the morning and late in the evening.  He repeated his history of shortness of breath in high school.  He had recently been placed on medication for hypertension.  Physical examination revealed his blood pressure reading to be 132/66, and all systems were within normal limits.  The examiner noted that the veteran was past the early tendency of hypertension and doubted his blood pressure was the cause of his symptoms.

In April 1985, the veteran presented with complaints of a sharp pain on the right side on breathing which came and went.  Physical examination revealed no respiratory distress, comfortable breathing, and equal chest expansion.  There was tenderness along the coastal margin of the right rib cage.  Breath sounds were clear, and abdomen and bowel sounds were normal.  The examiner rendered an assessment of possible chest wall syndrome.

In January 1986, the veteran presented with upper respiratory symptoms, which included vomiting, cough, and slight dizziness.  The screener assessed possible bronchitis and possible cold syndrome.  The physician's examination revealed no exudates and clear breath sounds, and assessed a upper respiratory infection.   The veteran was prescribed medication and told to increase his fluid intake. A mid-September 1986 entry reflects he presented with complaints of pain in the center of his chest to his right side for the prior three days.  He related that he worked in a warehouse, and everything he lifted weighed over 30 pounds.  He also reported occipital headaches and dizziness.  Blood pressure reading was 132/100.  Physical examination revealed his chest and lungs to be clear, and his heart was normal.  The diagnosis was hypertension.  He continued to present with complaints of the same symptoms through the end of October 1986, and the diagnosis remained hypertension.  The early November 1986 entry reflects continued complaints of chest pains when breathing, and that he was being treated for hypertension.  Blood pressure reading was 130/88.  The diagnosis was hypertension under control.

A May 1988 chest X-ray examination report reflects that the veteran's chest X-ray showed normal cardiac size, and a prominence of the perihilar pulmonary vessels, without evidence for active infiltrate.  No significant abnormality was seen in the thoracic cage or the mediastinum.  It was assessed as within normal limits.  The May 1988 Report Of Medical Examination For Medical Examination Board reflects that the veteran's lungs and chest were assessed as normal, and he was deemed physically fit for separation.
The veteran claimed entitlement to service connection for sarcoidosis, asthma, and lymphadenopathy in the lung, in his claim for TDIU.  A June 1997 private report of P.V.W., M.D., reflects that the veteran reported a then recent history of bronchitis.  A chest X-ray was interpreted as showing no changes since a December 1996 
X-ray.  The film showed polycyclic hilus, as onset of pulmonary fibrosis.  Heart was normal size.  Pulmonary function tests showed moderate grade peripheral and discreet central obstruction.  The diagnoses were sarcoidosis with bi-hilary glandular disease, interstitial pulmonary modifications, axillary and retrocaval lymphomas, and allergic bronchial asthma since February 1995.

A January 2000 report of one of his providers, M.S.T., M.D., reflects that he was treating the veteran for sarcoidosis, asthma, and lymphadenopathy in the lung.  An October 2000 report of M.B., M.D., reflects that he treated the veteran from March 1995 to November 1998 for chronic obstructive respiratory tract disease.  He observed that an allergic diathesis could not be ruled out by a skin-prick test and corresponding immunological test.  The veteran was also diagnosed with and treated for sarcoidosis in 1996.  Dr. B also noted that an original relationship between the diseases and military service was not apparent.

The May 2000 fee-basis examination report reflects that the examiner rendered a diagnostic impression of chronic peribronchitis and residuals of older inflammatory process (pulmonary sarcoidosis), no evidence of cardiomegaly.  No nexus opinion was rendered.

A March 2001 report of Dr. T states that the veteran's bronchial asthma is related to his military service because his service treatment records clearly show that the veteran complained of difficulty breathing by nose and mouth, as well as some pain in his chest.  Dr. T opined that because the veteran worked in material storage for nine years in the military, and was therefore in wet, cold, drafty conditions, with temperature fluctuations and hazardous work environments with dust, smoke, gases, steams, motorpools and doing heavy labor, the veterans bronchial asthma was aggravated by active military service. 

In January 2002, the veteran submitted additional medical evidence.  A January 2001 report of Dr. W reflects that the veteran presented in December 2000 with complaints of pain under the right coastal arch, stress dyspnea after climbing stairs, and occasional dry cough.  Physical examination revealed the heart and lungs to be unremarkable.  Chest X-ray showed no change since the May 1997 X-ray.  There was continued evidence of a biliary disease of the lymph nodes.  Diagnoses were Type III Besnier-Boeck-Schaumann's disease, bronchial asthma, and suspected Meulengracht's disease.

In his July 2002 substantive appeal, the veteran asserted that not all of the medical evidence he had submitted was considered by the RO in its determination of his claim.

A May 2003 report of a Dr. V reflects that the veteran presented in March 2003 with complaints of stress dyspnea after climbing more than one flight of stairs.  He observed that X-rays showed no significant change from the prior images.  Diagnoses were sarcoidosis, stage I based on X-ray, allergic bronchial asthma, and suspected M. Meulengracht.

The September 2004 fee-basis examination report reflects that the veteran related a history of childhood onset of asthma, with exacerbation as early as 1995 with associated productive cough, night sweats, and chest discomfort on exertion with associated shortness of breath.  The veteran also related his diagnoses of asthmatic bronchitis with incidental finding of sarcoidosis, and stated that he still experienced active symptomatology.  The examiner noted that the claims file was reviewed as part of the examination.  Physical examination showed the veteran's lungs to be clear to auscultation bilaterally.  The heart manifested no abnormality.  The chest X-ray was interpreted as normal.  The examiner rendered a diagnosis of childhood asthma with adult onset sarcoidosis.  Subjective factors included history, and the objective factors were review of the claims file and the veteran's medical records.  The examiner opined that it was less likely that the veteran's sarcoidosis first manifested during his active service, as the review of the veteran's service medical records revealed no indication of sarcoidosis, and the initial diagnosis of the disease was in 1995 with his discharge from service being in 1988.

Treatment records of Mary Immaculate Hospital reflect the veteran's treatment for acute bronchitis in December 2003.  These records reflect no opinion of any relationship between asthma and his active service.  The same holds true for his VA outpatient records.

The report of a December 2006 VA examination states that the veteran was treated for exacerbations of asthma symptoms in service.  The examiner indicated that the veteran was never diagnosed with asthma while in the military and did not require constant medication for asthma until after he left the military.  The first evidence of treatment was in 1995.  The examiner concluded that the veterans asthma was not aggravated by his military service.   

Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  Additionally, service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
Veterans are presumed to be in sound medical condition at the time of entry into service except for defects actually noted when examined for entry into service.  This presumption of soundness can be rebutted by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

A preexisting disease or injury will be considered to have been aggravated by active service where there is an increase in disability during such service, but this presumption of aggravation can be rebutted by clear and unmistakable evidence that the disability was not aggravated by active service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In this regard, service connection can be established for a disability which preexisted service, but was permanently aggravated thereby.  A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996). 

Direct service connection may not be granted without medical evidence of a current disability, medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) affd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The veteran specifically claims that his childhood asthma was aggravated during active service.  He does not contend that his asthma began during service.  The Board notes that although the service entrance examination does not note that the veteran had asthma (it does note complaints of shortness of breath on severe exercise), the veteran has clearly and consistently maintained that his asthma began prior to service and the service treatment records indicate that on more than one occasion the veteran stated that he had asthma as a child.  In fact, the veteran reported symptoms in service which he noted were consistent with those experienced in high school.  Moreover, VA examinations in September 2004 and December 2006 note the veteran had childhood asthma.  The Board finds the evidence clearly and unmistakably establishes that the veterans asthma preexisted service.

When the veteran entered active duty, his asthma was asymptomatic.  Throughout his period of active service, he suffered from several flare-ups of respiratory symptoms.  Service treatment records reflect that on several occasions the veteran complained of shortness of breath, which he stated were similar to his complaints when he was in high school and had asthma.  Asthma was never formally diagnosed in service and the flare-ups appear to have been separate and distinct from each other.  No continuous treatment for a chronic asthma condition was rendered in service, and the separation examination notes normal chest and lungs.  As noted above, evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  There is no evidence of lymphadenopathy of the lung in service.  

The post-service medical evidence also does not support the veterans claim that his asthma was aggravated by service.  There is no record of treatment for asthma immediately after service or until seven years later.  It was not until 1995 that the veteran began receiving treatment and medication for his asthma.  Nothing in the record shows that the underlying bronchial asthma was permanently worsened beyond its normal progression due to or as a result of active service.  The medical evidence simply does not show any treatment for asthma in the years following separation, much less treatment for any worsened condition.

Moreover, the VA examiner who conducted the December 2006 VA examination stated that the instances in the service treatment records where the veteran complained of shortness of breath, etc., were exacerbations of his asthma symptoms and not evidence of a worsening of the underlying condition.  The examiner opined that the veterans asthma was not permanently worsened as a result of service.  The examiner conducted a thorough physical examination of the veteran, reviewed the entire claims folder, and properly supported her opinion by stating that the veteran was not diagnosed with asthma in service, and did not require constant medication for his asthma in service or until 1995, which is approximately seven years after his separation from service.  

While there is a medical opinion in favor of the veterans claim, the Board finds the opinion is entitled to less probative weight than that of the VA examiner.  Dr. T opined that the service treatment records showing complaints of shortness of breath and chest pain indicate a worsening of the veterans asthma.  Dr. T explained that the environment in which the veteran worked for nine years in the military served to aggravate his asthma.  However, Dr. T does not address the fact that the veteran required no continuing medication for asthma during service, and did not require any treatment until several years after discharge from service.  Moreover, he did not distinguish whether the symptoms the veteran experienced in service were evidence of permanent worsening of the underlying disorder rather than flare-ups or exacerbation of symptoms.  
With respect to the veterans representatives contention that an independent medical opinion be obtained because a complex medical question has been presented and a nurse practitioner is not qualified to render an opinion on the matter, the Board notes that a medical opinion need not be by a physician to be competent medical evidence, and, in the absence of evidence to the contrary, the Board may presume the competence of a VA medical examiner.  See Cox v. Nicholson, 20 Vet. App. 563, 568 - 570 (2007) (rejecting argument that a medical opinion by a nurse practitioner is not competent medical evidence, and, rejecting argument that VA cannot rely upon a medical opinion that does not explicitly state the qualifications of the examiner).  Pursuant to 38 C.F.R. § 3.159(c)(4), a further medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim.  Here, however, the opinion provided by the December 2006 examiner is sufficient to decide the claim.  The examiner is a certified nurse practitioner.  Her opinion was based on the evidence in the claims file, the results of medical tests, and her thorough examination of the veteran.  She provided a complete rationale for her conclusion that is supported by the evidence in the record.  Moreover, her report was co-signed by a physician.  

Finally, the Board has determined that no independent medical expert opinion is required in this case.  In this regard, the Board notes that it is authorized to obtain an advisory medical opinion from an independent medical expert when, in the Boards opinion, a medical opinion is warranted by the medical complexity or controversy involved in the appeal.  38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. 
§ 20.901(d) (2007).  The necessity of obtaining such an opinion is left to the discretion of the Board.  See Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  The Board is of the opinion that the December 2006 VA medical opinion is adequate for adjudication purposes, and that the case does not present the medical complexity or controversy that would require an IME opinion.  Although the record does contain a statement from the veterans physician that is supportive of the appellants claim, as discussed above, the Board has found it to be of limited probative value.

In summary, the Board finds that the veterans asthma clearly and unmistakably existed prior to service, and was not aggravated by service.  The respiratory complaints noted in service were at most temporary exacerbations, with no evidence of bronchial asthma or lymphadenopathy being noted in service, at discharge, or for several years after discharge from service.  Thus, the preponderance of the evidence is against the claim, and service connection is denied.


ORDER

Entitlement to service connection for bronchial asthma and lymphadenopathy of the lung is denied.


REMAND

In the January 2006 decision, the Board noted that none of the VCAA notice letters in the file explained what the evidence needed to show for the veteran to establish TDIU.  The Board ordered the AMC to issue a VCAA notice letter addressing the veterans claim for TDIU.  While the February 2006 VCAA letter listed the issue on the cover page, it did not provide any information on what the evidence needed to show to establish entitlement to that benefit.  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Such order was not complied with in this case and remand for corrective VCAA notice is required.

According, the issue is REMANDED for the following action:

1.  Issue the veteran a VCAA notice letter which addresses the information and evidence needed to substantiate a claim for TDIU.  Additionally, the letter should include notice regarding the information and evidence necessary to establish an effective date for the claim on appeal, in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  After the development requested above has been completed, the RO/AMC should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  VA will notify the appellant if further action is required on his or her part.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2007).
 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.

If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 

·	Appeal to the United States Court of Appeals for Veterans Claims (Court)
·	File with the Board a motion for reconsideration of this decision
·	File with the Board a motion to vacate this decision 
·	File with the Board a motion for revision of this decision based on clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

·	Reopen your claim at the local VA office by submitting new and material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950
You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420


 
VA FORM
OCT 2007 	 4597	Page 1	CONTINUED	 

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  An attorney or agent may charge a fee to represent you after a notice of disagreement has been filed with respect to your case, provided that the notice of disagreement was filed on or after June 20, 2007.  See Veterans Benefits, Health Care, and Information Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 3403 (2006).  If the notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services, but only after the Board first issues a final decision in the case, and only if the agent or attorney is hired within one year of the Boards decision.  

The notice of disagreement limitation does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  VA cannot pay the fees of your attorney or agent, with the exception of payment of fees out of past-due benefits awarded to you on the basis of your claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing representation of claimants for veterans benefits in order to implement the provisions of the new law.  More information concerning the regulation changes and related matters can be obtained at http://www1.va.gov/OGC (click on Accreditation and Recognition of Service Organizations).

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to the Secretary at the following address:  
Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the requirements of the new law, fee agreements must be filed with the VA Office of the General Counsel and not the Board.)

 
VA FORM
OCT 2007 	 4597	Page 2	SUPERSEDES VA FORM 4597, MAR 2005, WHICH WILL NOT BE USED	 

